In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                     No. 06-20-00067-CV



LT (J.G.) GREGORY K. PARSONS U.S. NAVY, PDRL, Appellant

                              V.

       CONNIE K. COPELAND PARSONS, Appellees




            On Appeal from the 62nd District Court
                   Lamar County, Texas
                   Trial Court No. 87113




         Before Morriss, C.J., Burgess and Stevens, JJ.
                 Opinion by Justice Stevens
                                                 OPINION

           Gregory K. Parsons appeals the dismissal of his claims following the trial court’s grant of

a plea to the jurisdiction. We determine that the trial court properly found it was without subject-

matter jurisdiction over Parsons’s impermissible collateral attacks of prior judgments setting

Parsons’s child support obligations. As a result, we affirm the trial court’s judgment.

I.         Factual Background

           On December 19, 2017, Parsons sued his former spouse, Connie K. Copeland Parsons,

and the Texas Office of Attorney General Child Support Division (OAG) in the 62nd Judicial

District Court of Lamar County for the purpose of collaterally attacking orders and decisions

entered before 2015 in other courts related to his child support obligations.                       Parsons and

Connie’s decree of divorce was entered in Hunt County, which also entered an order in a suit

modifying the parent-child relationship in 2009 that Parsons’s current lawsuit sought to

collaterally attack. Hunt County later transferred jurisdiction to Williamson County,1 which

entered the remaining child support orders forming Parsons’s complaints.2


1
    See TEX. FAM. CODE ANN. § 155.206(a).
2
 Our prior opinion in In re A.K.P., No. 06-19-00075-CV, 2020 WL 465281 (Tex. App.—Texarkana Jan. 29, 2020,
no pet.) (mem. op.), set forth the following relevant facts:

           In June 2009, the 196th Judicial District Court of Hunt County (the Hunt District Court) entered
           an order that increased Parsons’s court-ordered child support. The Hunt District Court included
           Parsons’s VA disability benefits in calculating his net resources for the purpose of determining
           Parsons’s child support liability. Apparently, in October 2009, [Connie] and the OAG made a
           request to the VA Regional Office in Waco for an apportionment of Parsons’s VA disability
           benefits on behalf of [their children]. That request was denied in April 2009.

           In 2010, the case was transferred to the 395th Judicial District Court of Williamson County (the
           Williamson District Court), which then acquired continuing, exclusive jurisdiction. After the
           transfer, that court entered orders in July 2010, April 2012, and June 2012 modifying Parsons’s
                                                          2
         Because Parsons’s Lamar County petition sought to modify his child support obligations

and Williamson County still retained exclusive continuing jurisdiction over the case, the OAG

filed a plea to the jurisdiction. The trial court granted the OAG’s plea and dismissed Parsons’s

claims against the OAG, with prejudice. After Parsons filed an interlocutory appeal from that

order, we affirmed the trial court’s grant of the plea to the jurisdiction. In re A.K.P., 2020 WL

465281, at *3.

         On June 26, 2020, Parsons filed a second amended petition against Connie that again

sought to collaterally attack orders from Hunt and Williamson Counties. On Connie’s behalf, the

OAG filed another plea to the jurisdiction. On August 11, 2020, the trial court granted the plea

and dismissed Parsons’s second amended petition against Connie, with prejudice.                             Parsons

appeals.

II.      Standard of Review

         Subject-matter jurisdiction is required for a court to have authority to decide a case and is

never presumed. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443–45 (Tex.

1993). As a result, the plaintiff has the burden to allege facts affirmatively demonstrating that

the trial court has subject-matter jurisdiction. Id. at 446.




         court-ordered child support. In entering each of those orders, the Williamson District Court
         included Parsons’s VA disability benefits in calculating his net resources for the purpose of
         determining Parsons’s child support liability. Parsons did not appeal any of the modification
         orders entered by the Hunt and Williamson District Courts. Also, it is undisputed that Parsons
         was served with notice of the petitions requesting modification and of the hearings on the petitions
         and that he appeared, personally and through counsel, at several of the hearings.

Id. at *1 (footnotes omitted) (citations omitted).
                                                          3
       A plea to the jurisdiction challenges the trial court’s subject-matter jurisdiction over a

case. Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000). “Whether a court has

subject[-]matter jurisdiction is a question of law.” Tex. Dep’t of Parks & Wildlife v. Miranda,

133 S.W.3d 217, 226 (Tex. 2004) (citing Tex. Nat. Res. Conservation Comm’n v. IT-Davy, 74

S.W.3d 849, 855 (Tex. 2002)). Unless a case involves “disputed evidence of jurisdictional facts

that also implicate the merits of the case,” we review questions of jurisdiction de novo. Id.

III.   The Trial Court Properly Determined It Did Not Have Subject-Matter Jurisdiction
       Over Parsons’s Collateral Attacks

       “A collateral attack is an attempt to avoid the effect of a judgment in a proceeding

brought for a different purpose.” In re X.B., 369 S.W.3d 350, 354 (Tex. App.—Texarkana 2012,

no pet.) (citing In re Ocegueda, 304 S.W.3d 576, 579 (Tex. App.—El Paso 2010, pet. denied)).

“A void judgment may be collaterally attacked.” Id. (citing Browning v. Prostok, 165 S.W.3d

336, 346 (Tex. 2005); Browning v. Placke, 698 S.W.2d 362, 363 (Tex. 1985) (per curiam)). A

judgment is void when the court rendering it “had no jurisdiction of the parties or property, no

jurisdiction of the subject matter, no jurisdiction to enter the particular judgment, or no capacity

to act.” Id. (citing Browning, 698 S.W.2d at 363). “Errors other than lack of jurisdiction may

render a judgment erroneous or voidable, and are thus subject only to direct attack.” Id. (citing

Cook v. Cameron, 733 S.W.2d 137, 140 (Tex. 1987)); see Underwood, Wilson, Berry, Stein &

Johnson, P.C. v. Sperrazza, No. 07-10-0435-CV, 2012 WL 1252970, at *3 (Tex. App.—

Amarillo Apr. 12, 2012, no pet.) (mem. op.) (“Errors other than lack of jurisdiction, such as ‘a

court’s action contrary to a statute or statutory equivalent,’ merely render the judgment voidable

which is correctable through the ordinary appellate process or other proper proceeding.” (citing
                                                 4
Reiss v. Reiss, 118 S.W.3d 439, 443 (Tex. 2003))); Edwards v. Edwards, 624 S.W.2d 635, 637

(Tex. App.—Houston [14th Dist.] 1981, no pet.).

       “[T]he validity of the judgment under attack” is presumed, and “[e]xtrinsic evidence may

not be used to establish a lack of jurisdiction when collaterally attacking a judgment.” In re

D.L.S., No. 05-08-00173-CV, 2009 WL 1875579, at *2 (Tex. App.—Dallas July 1, 2009, no

pet.) (mem. op.); see In re A.G.G., 267 S.W.3d 165, 169 (Tex. App.—San Antonio 2008, pet.

denied). “To prevail on a collateral attack, the challenger must show that the judgment is void

on its face.” In re A.G.G., 267 S.W.3d at 169 (citing Sotelo v. Scherr, 242 S.W.3d 823, 830

(Tex. App.—El Paso 2007, no pet.).          “A collateral attack fails if the judgment contains

jurisdictional recitals, even if other parts of the record show a lack of jurisdiction.” In re D.L.S.,

2009 WL 1875579, at *2.

       Here, Hunt County and Williamson County had jurisdiction to enter the orders that

Parsons complains of, and Parsons raises no challenge to the jurisdiction of these courts provided

by the Texas Family Code. See TEX. FAM. CODE ANN. § 155.001 (Supp.), § 155.003, 155.206.

Even so, Parsons’s petition complains of the following orders: (1) a June 5, 2009, order in a suit

to modify the parent-child relationship entered by the 196th Judicial District Court of Hunt

County, Texas; (2) a July 7, 2010, order entered by the 395th Judicial District Court of

Williamson County, Texas, modifying the parent-child relationship; and (3) a September 24,

2012, order from the County Court of Williamson County adopting an April 20, 2012, proposed




                                                  5
support decision on Parsons’s child support arrearage.3 A review of each of those orders shows

that they contained the appropriate jurisdictional recitals. Because the validity of those orders is

presumed and the face of those orders does not show that they are void, Parsons fails to

demonstrate that they can be collaterally attacked.

            Instead, the nature of Parsons’s complaint reveals an argument that must be presented in

a direct attack. Parsons argues that federal preemption related to the withholding of veteran’s

disability benefits rendered void the challenged orders. The first two orders Parsons complains

of stated that his child support obligations could be satisfied from withholding from earnings,

and nothing in those orders specifically mentioned his disability benefits. The September 24,

2012, order reduced Parsons’s child support obligation and found that the children should

“receive benefits directly from the Social Security Administration . . . [p]ursuant to § 154.132”

of the Texas Family Code.4

            Section 154.062 of the Texas Family Code states,

                   (a)    The court shall calculate net resources for the purpose of
            determining child support liability as provided by this section.

                     (b)      Resources include:


3
Parsons also challenged an administrative review decision that concluded that his child support obligation did not
meet the criteria for modification.
4
    Section 154.132 states,

                     In applying the child support guidelines for an obligor who has a disability and who is
            required to pay support for a child who receives benefits as a result of the obligor’s disability, the
            court shall apply the guidelines by determining the amount of child support that would be ordered
            under the child support guidelines and subtracting from that total the amount of benefits or the
            value of the benefits paid to or for the child as a result of the obligor’s disability.

TEX. FAM. CODE ANN. § 154.132.
                                                              6
       ....

                       (5)    all other income actually being received, including . . .
               social security benefits other than supplemental security income, [and]
               United States Department of Veterans Affairs disability benefits other than
               non-service-connected disability pension benefits.

TEX. FAM. CODE ANN. § 154.062 (Supp.). The relevant portions of 42 U.S.C.A., Section 659, the

federal statute that Parsons cites in support of his argument, contain the following language:

               (h)    Moneys subject to process

                      (1)     In general

                      . . . moneys payable to an individual which are considered to be
                      based upon remuneration for employment, for purposes of this
                      section--

                              (A)     consist of--

                              ....

                                      (ii)    periodic benefits (including a periodic
                                      benefit as defined in section 428(h)(3) of this title)
                                      or other payments--

                                      ....

                                             (V)     by the Secretary of Veterans Affairs
                                             as compensation for a service-connected
                                             disability paid by the Secretary to a former
                                             member of the Armed Forces who is in
                                             receipt of retired or retainer pay if the
                                             former member has waived a portion of the
                                             retired or retainer pay in order to receive
                                             such compensation;

                                              ....

                              (B)     do not include any payment--

                                                 7
                             ....

                             (iii) of periodic benefits under Title 38, except as
                             provided in subparagraph (A)(ii)(V).

42 U.S.C.A. § 659(h)(1)(A)(ii)(V), (h)(1)(B)(iii) (West, Westlaw through P.L. 117-52 Nov. 10,
2021). Also,

       (a)    All or any part of the compensation, pension, or emergency officers’
       retirement pay payable on account of any veteran may--

              (1)    if the veteran is being furnished hospital treatment, institutional, or
              domiciliary care by the United States, or any political subdivision thereof,
              be apportioned on behalf of the veteran’s spouse, children, or dependent
              parents; and

              (2)    if the veteran is not living with the veteran’s spouse, or if the
              veteran’s children are not in the custody of the veteran, be apportioned as
              may be prescribed by the Secretary.

38 U.S.C.A. § 5307(a) (West, Westlaw through P.L. 117-52 Nov. 10, 2021). In 2010, after

reviewing court documents, the Department of Veterans affairs denied Connie’s request for

additional apportionment of benefits. Pointing to this denial, Parsons argues that the orders he

complained of were void as a result of federal preemption.

       Parsons’s argument relies on extrinsic evidence. At best, the argument shows that the

orders might be voidable, not void.     See In re C.E.A.Q., No. 09-19-00037-CV, 2020 WL

5240458, at *2 (Tex. App.—Beaumont Sept. 3, 2020, pet. denied) (mem. op.) (citing Rose v.

Rose, 481 U.S. 619, 622 (1987)); Ruffin v. Ruffin, 753 S.W.2d 824, 827–28 (Tex. App.—

Houston [14th Dist.] 1988, no pet.); see also In re Smith, No. 04-08-00285-CV, 2008 WL




                                                8
2116594, at *2 (Tex. App.—San Antonio May 21, 2008, orig. proceeding) (per curiam) (mem.

op.); Batcher v. Wilkie, 975 F.3d 1333, 1339 (Fed. Cir. 2020).5

        We conclude that Parson’s petition constituted impermissible collateral attacks of prior

orders. As a result, we find that the trial court properly granted the plea to the jurisdiction.

IV.     Conclusion

        We affirm the trial court’s judgment.




                                                   Scott E. Stevens
                                                   Justice

Date Submitted:          May 25, 2021
Date Decided:            November 18, 2021




5
 We cite these cases merely to show that Parsons’s argument of federal preemption here does not render the child
support orders void and express no opinion on the merits of Parsons’s complaints.
                                                       9